Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the Pre-Brief Appeal filed January 31, 2022.  Prosecution is reopened.  However, the after-final amendment filed December 29, 2021 was not entered.  Therefore claims 1-10 and 21 are not canceled.   The current rejection is based on the October 18, 2021 claim set.  Claims 11-14 were previously withdrawn.  Claim 16 was previously canceled.  Currently, claims 1-10, 15 and 17-21 are pending for examination.

Response to Arguments
Claims 1-10, 21 maintain the rejection provided in the October 29, 2021 Office action as they were not argued in the Pre-Appeal Brief filed January 31, 2022.   Applicant’s arguments, see Pre-Appeal Brief, filed January 31, 2022, with respect to the rejection(s) of claim(s) 15 and 17-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Boock (US PG Pub 2006/0085028).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to broaden the invention by deleting the limitation “a catheter assembly”, “a first catheter” and “a second catheter”, and amending it to generically recite “an assembly”, “a first device” and “a second device”.  This amendment impermissibly broadens the claim to cover subject matter not supported by the specification, as the published specification states the assembly is a “catheter assembly comprising one or more catheters that may be guided into the inflow port and/or the outflow port of the heart pump”, “the system comprises a plurality of catheters, wherein at least one first catheter may be guided into the inflow port of the heart pump and at least one second catheter may be guided into the outflow port of the heart pump” ([0046]).  The originally filed specification does not support all possible assemblies and devices to be configured for insertion into the inflow port of the heart pump or the outflow port of the heart pump after the heart pump is fully implanted in a subject. For instance, a medical device being a stent, needle, or a pacemaker and associated electrical leads is not supported.  This list is merely exemplary and not exhaustive.  Therefore, the written description is seen to be deficient regarding “an assembly”, “a first device” and “a second device”, illustrating that the applicant was not in possession of the claimed invention at the time of filing.  
Claim 1 has further been amended to recite, “a controller coupled to the temperature sensor and configured to determine a cardiac output parameter based on a temperature of the fluid within the heart pump”.  While the specification has support for cardiac output parameter such as flow driven by the pump based on a temperature of fluid ([0078] of the published application), support for all possible cardiac output parameters is lacking.  For instance, a cardiac output parameter being pressure, electrical conductivity signals, is not supported.  This list is merely exemplary and not exhaustive.  Therefore, the written description is seen to be deficient regarding “determine a cardiac output parameter based on a temperature of the fluid”, illustrating that the applicant was not in possession of the claimed invention at the time of filing.  
Claims 2-10 and 21 are rejected to for being dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "a second catheter" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 recites “a second catheter” in line 7.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macoviak et al. (US Pat 6,059,757) in view of Wieselthaler (US PG Pub 2007/0112325) and Webler (US Pat 4,819,655).
Regarding claims 1, 3-4, 21, Macoviak et al. discloses a catheter system comprising at least one catheter 14 suitable to be delivered into a circulatory vessel or a heart chamber; wherein the catheter comprises a first catheter comprising an inner lumen through which one or more additional device components (“working tools, scopes”) is deliverable into the interior of the circulatory vessel or heart chamber (col. 8, lines 38-45).  Though Macoviak et al. does not expressly disclose the catheter is suitable for the in situ inspection of an implanted heart pump comprising at least one inflow port, at least one outflow port, and an interior chamber therebetween, the interior chamber including at least one mechanical component of the heart pump; with the at least one catheter suitable to be delivered into at least one of the inflow port and outflow port of the heart pump when it is fully implanted in a subject, Macoviak et al. does teach the catheter has dimensions suitable for introduction through arteries (col. 7, lines 33-42) and constructed of biocompatible materials (col. 7, lines 43- 53), therefore also obvious to one in the art before the effective filing date of the claimed invention as being capable of being used for the in situ inspection of an implanted heart pump.  For example, Wieselthaler teaches an implanted heart pump with inflow and outflow ports of sized dimensions ([0030]) suitable for receiving the catheter of Macoviak et al.   The functional language of the catheter being suitable to be delivered to the inflow or outflow port of the heart pump is therefore an inherent characteristic of the prior art, as shown through the dimensions of the catheter of Macoviak et al. and the inflow and outflow ports of an example heart pump of Wieselthaler.   Furthermore, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Macoviak et al. does not expressly disclose a second catheter for the same function of the first catheter, but it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to try to include a second catheter, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, such a modification would have been reasonably predictable.  Macoviak et al. does not expressly disclose wherein at least one of the first and second catheters comprises a temperature sensor at, or near, an outer surface of one of the first and second catheters; and a controller coupled to the temperature sensor and configured to determine a cardiac output parameter based on a temperature of fluid within the heart pump.  Webler teaches it is known in the art to use catheters to measure the cardiac output, specifically the flow rate, where a temperature sensor is positioned at, or near, an outer surface of the catheter to measure the temperature change of an infusion of a solution to determine the flow rate (col. 1, lines 9-31; col. 2, lines 27-52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Macoviak et al. to try including a temperature sensor on the outer surface of one of the first and second catheters for measuring a flow rate based on a temperature change of fluid within the heart pump as taught by Webler as it is a known technique in the art for determining cardiac output parameters, particularly cardiac flow rates.

Claims 2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macoviak et al. (US Pat 6,059,757) in view of Wieselthaler (US PG Pub 2007/0112325) and Webler (US Pat 4,819,655) as applied to claims 1, 3-4, 21 above, and further in view of Lynch (US PG Pub 2013/0042892).
Regarding claims 2 and 10, Macoviak et al. does not expressly disclose wherein at least one of the first and second catheters each comprise an inflatable balloon positioned near the distal end of the catheter, wherein inflation of the balloon occludes fluid flow.  Lynch teaches a first 102 and second catheters 112 each comprising an inflatable balloon 104, 114 ([0021]) positioned near the distal end of the catheter (fig. 2), wherein inflation of the balloon occludes fluid flow ([0018]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Macoviak et al. to include inflatable balloons at the distal end of the catheters as taught by Lynch in order to provide the ability to create a sealed area for flushing the pump with fluid ([0018]).
Regarding claim 9, Macoviak et al. does not expressly disclose at least two closure devices removably coupled to the first and second catheters, respectively, wherein the closure devices are configured for delivery into the inflow port and the outflow port of the heart pump by the catheter assembly, wherein the closure devices are configured to occlude blood flow into and out of the heart pump, thereby excluding the heart pump from the blood flow circuit of the subject.  Lynch teaches a first 102 and second catheters 112 each comprising a closure device 104, 114 ([0021]) positioned near the distal end of the catheter (fig. 2), wherein inflation of the balloon occludes fluid flow of an inflow port and outflow port of a heart pump ([0018]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Macoviak et al. to deliver these closure device components through the lumens of the first and second catheters inflatable balloons at the distal end of the catheters as taught by Lynch in order to provide the ability to create a sealed area for flushing the pump with fluid ([0018]).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macoviak et al. (US Pat 6,059,757) in view of Wieselthaler (US PG Pub 2007/0112325) and Webler (US Pat 4,819,655) as applied to claims 1, 3-4, 21 above, and further in view of Brannon (US PG Pub 2013/0274720).
Regarding claims 5-6, Macoviak et al. discloses wherein the one or more additional components is a scope (col. 8, lines 38-45) but does not disclose wherein the scope comprises a hollow working channel through which one or more additional components is deliverable to the heart pump.  Brannon teaches it is known in the art for scopes to comprise lumens for the transport of fluids ([0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scope of Macoviak et al. to include a lumen for delivery of additional components, such as fluid, as taught by Brannon, since scopes are known in the art to perform such a function and such a modification would yield the predictable result of delivery of useful components to the desired location.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macoviak et al. (US Pat 6,059,757) in view of Wieselthaler (US PG Pub 2007/0112325), Webler (US Pat 4,819,655) and Brannon (US PG Pub 2013/0274720) as applied to claims 5-6 above, and further in view of Gealow (US Pat 5,222,980).
Regarding claims 7-8, Macoviak et al. discloses delivery of fluid delivery devices (col. 8, lines 38-45) but does not expressly disclose the drug reduces blood clot formation and comprises an anticoagulant such as heparin.  Gealow teaches heart-assist devices that have inner surfaces coated with thromboresistant agents such as heparin (col. 6, lines 56-58), suggesting that it is a common concern for heart assist devices to address thrombosis within the heart pump.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Macoviak et al. to include the fluid delivery of heparin as taught by Gealow in order to reduce the risk of blood clot formation in the pump.

Claims 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macoviak et al. (US Pat 6,059,757) in view of Wieselthaler (US PG Pub 2007/0112325) and Boock (US PG Pub 2006/0085028).
Regarding claims 15, 17, 20, Macoviak et al. discloses a catheter system comprising at least one catheter 14 suitable to be delivered into a circulatory vessel or a heart chamber; wherein the catheter comprises a first catheter comprising an inner lumen through which one or more additional device components (“working tools, scopes”) is deliverable into the interior of the circulatory vessel or heart chamber (col. 8, lines 38-45).  Though Macoviak et al. does not expressly disclose the catheter is suitable for the in situ inspection of an implanted heart pump comprising at least one inflow port, at least one outflow port, and an interior chamber therebetween, the interior chamber including at least one mechanical component of the heart pump; with the at least one catheter suitable to be delivered into at least one of the inflow port and outflow port of the heart pump when it is fully implanted in a subject, Macoviak et al. does teach the catheter has dimensions suitable for introduction through arteries (col. 7, lines 33-42) and constructed of biocompatible materials (col. 7, lines 43- 53), therefore also obvious to one in the art before the effective filing date of the claimed invention as being capable of being used for the in situ inspection of an implanted heart pump.  For example, Wieselthaler teaches an implanted heart pump with inflow and outflow ports of sized dimensions ([0030]) suitable for receiving the catheter of Macoviak et al.   The functional language of the catheter being suitable to be delivered to the inflow or outflow port of the heart pump is therefore an inherent characteristic of the prior art, as shown through the dimensions of the catheter of Macoviak et al. and the inflow and outflow ports of an example heart pump of Wieselthaler.   Furthermore, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Macoviak et al. does not expressly disclose a second catheter for the same function of the first catheter, but it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to try to include a second catheter, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, such a modification would have been reasonably predictable.  Macoviak et al. does not expressly disclose a first closure device removably coupled to the first catheter and configured for implantation at a first target site in the inflow port, or a vessel near the inflow port, to occlude blood flow into the inflow port; and a second closure device removably coupled to the second catheter and configured for implantation at a second target site in the outflow port, or a vessel near the outflow port, to occlude blood flow out of the outflow port.  Boock teaches it is known in the art to occlude a vessel, duct or “any tubular channel, sometimes in an enclosed system, that conducts a bodily fluid such as blood” ([0023]) with a closure device 12 that is removably coupled to a catheter 31 and configured for implantation at a target site in the vessel, duct, tubular channel ([0022]; fig. 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Macoviak et al. such that each first and second catheter comprised a first and second closure device removably coupled to their respective catheters as taught by Boock in order to provide a temporary or long term solution for occlusion of a vessel at a desired area for therapy ([0032-0033]).  
Regarding claim 18, Macoviak et al. in view of Boock disclose the first and second closure devices comprise a manipulation structure for placing and removing the closure devices from the catheter ([0039]).
Regarding claim 19, Macoviak et al. in view of Boock disclose a first balloon 18 capable of inflating and occluding the inflow port of the heart pump after the heart pump is fully implanted in a subject; and a second balloon 18 capable of inflating and occluding the outflow port of the heart pump after the heart pump is fully implanted in a subject ([0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792